DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2016/0240800) in view of Jang et al (US 2015/0236273).

Regarding claim 1, Ma et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and a cathode, and an organic layer disposed between the anode and cathode (Abstract [0027]). The organic layer, i.e. an emitter layer, comprises a compound given by Formula 1 or 2 ([0027]). The compound has the following structure ([0078]):

    PNG
    media_image1.png
    540
    712
    media_image1.png
    Greyscale
.
In the above compound, the group X is NRE, O, or S and the groups RA, RB1, Rc, RD, and RE are H ([0063]-[0064]). The recited group M is Pt, the recited group X1 is O, and the bond between O and Pt is a covalent bond; the recited group X2 is N. 
The recited groups Y1, Y2, Y3, Y4, Y5, Y6, Y7, Y8, and Y9 are C. The recited groups Y10 and Y11 are C. The bond between Y1 and Y10 is a double bond, the bond between Y1 and Y2 is a dingle bond, the bond between X2 and Y3 is a double bond, the bond between X2 and Y4 is a single bond, the bond between Y4 and Y5 is a double bond, the bond between Y5 and Y6 is a single bond, the bond between X3 and Y7 is a double bond, the bond between X3 and Y8 is a single bond, the bond between X4 and Y9 is a double bond, and the bond between X4 and Y11 is single bond. The bond between Y2 and Y3, the bond between Y6 and Y7, and Y8 and Y9 are single bonds.
The recited group CY1 is a C6 carbocyclic group; the recited group CY2 is a C6 carbocyclic group; and the recited group CY5 is a C3 heterocyclic group. The recited group CY4 is a C6 carbocyclic group, i.e. benzene, and the recited group X4 is C, and therefore not one of the 3 is N and not C as required in the present claims.  
However, the above compound is but one embodiment and attention is directed to Formula (1) of the reference ([0069]) which is given as:

    PNG
    media_image2.png
    541
    551
    media_image2.png
    Greyscale

where the recited group CY4 is given by ring D and the recited group CY3 is given by ring C. In rings C and D the groups X4 and X3 are disclosed as carbon or nitrogen ([0066]). Thus, the recited group CY3 can be benzene, i.e. the recited group X3 is C and the group CY3 is a C6 carbocyclic group.
Given that X4 can be N, ring D in the compound of the reference can be a heteroaryl as disclosed in Paragraph [0068] of the reference. The reference discloses that the term “heteroaryl” encompasses groups such as isoquinoline, i.e.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
4, is a pyridine group condensed with a benzene group.
From the discussion above, the recited groups CY5, CY2, CY3, and M form a 6-membered ring. The recited group X51 corresponds to the group X and is O or S. The recited integers a1, a2, a3, and a4 are zero (0).
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the light emitting layer comprising a second compound by Formula (2) as recited in the present claims.
	Jang et al discloses an organic light emitting device where the light emitting layer comprising the following fluoranthene host compound (Abstract, [0110] – Compound 27 and [0136]):

    PNG
    media_image4.png
    457
    336
    media_image4.png
    Greyscale
.
This compound corresponds to recited Formula (2), i.e.

    PNG
    media_image5.png
    73
    352
    media_image5.png
    Greyscale
,
where Ar11 is given by recited Formula (8-B7). Recited Formula (8B-7) has the formula:

    PNG
    media_image6.png
    186
    262
    media_image6.png
    Greyscale
,
where R809 and R806 are phenyl, i.e. unsubstituted C6 aryl group. R808 is given by 
–[(L11)a11-(R11)b11]n11,
where L11 is a phenylene group, i.e. an unsubstituted C6 arylene group; R11 is a dibenzofuran group, i.e. a hole transport group; the integers a11, b11, and n11 are all one (1) The groups R801-R805, and R807 are H. The reference discloses that an organic light emitting layer comprising this fluoranthene compound has improved efficiency, low driving voltage and improved life span characteristics ([0022]).
Given that both Ma et al and Jang et al are drawn to organic light emitting devices comprising light emitting compounds and host compound, and given that Ma et al and Jang et al Ma et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound in the light emitting layer as taught by Jang et al, it would therefore have been obvious to one of ordinary skill in the art to include such compound in the light emitting layer in the device disclosed by Ma et al with a reasonable expectation of success.

Regarding claim 2, the combined disclosures of Ma et al and Jang et al teach all the claim limitations as set forth above. From the discussion above, in Ma et al, the recited ring CY1 is a six (6) membered ring; the recited group CY2 is six (6) membered ring; the recited group CY3 is a six (6) membered ring; and the recited group CY5 is a 5-membered ring. The 6-membered rings are benzene and pyridine, and the 5-membered ring is an imidazole ring, i.e. the group X in the compound of Ma et al is N.

Regarding claim 3, the combined disclosures of Ma et al and Jang et al teach all the claim limitations as set forth above. From the discussion above, the recited groups CY1 and CY2 are benzene rings; the recited group CY4 is an isoquinoline group; and the recited group CY3 is benzene.

Regarding claim 4, the combined disclosures of Ma et al and Jang et al teach all the claim limitations as set forth above. Given that the compound of Formula 1 in claim 1 does not require the recited groups L1 to L4 and L7, the reference discloses the compound as recited in the present claims.

Regarding claim 5, the combined disclosures of Ma et al and Jang et al teach all the claim limitations as set forth above. Given that the compound of Formula 1 in claim 1 does not require the recited groups R1 to R4, R7 and R8, the reference discloses the compound as recited in the present claims.

51 is O or S.

Regarding claim 7, the combined disclosures of Ma et al and Jang et al teach all the claim limitations as set forth above. As discussed above, the recited group X51 is O. From the discussion above, the recited groups CY1 and CY2 are benzene rings; the recited group CY3 is benzene; and the recited group CY4 is an isoquinoline. Thus, Ma et al discloses a compound given by recited Formula 1-2A of the claim.
	
Regarding claim 9, the combined disclosures of Ma et al and Jang et al teach all the claim limitations as set forth above. As discussed above, Jang et al discloses a compound given by recited Formula (2) where L11 is a phenylene group.

Regarding claim 10, the combined disclosures of Ma et al and Jang et al teach all the claim limitations as set forth above. As discussed above, Jang et al discloses a compound given by recited Formula (2) where R11 is a dibenzofuran group.

Regarding claim 11, the combined disclosures of Ma et al and Jang et al teach all the claim limitations as set forth above. Given that the claims do not require the compound given by Formula (3), R21 is not required and therefore Jang et al discloses the compound of the present claims.



Regarding claim 13, Ma et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and a cathode, and an organic layer disposed between the anode and cathode (Abstract [0027]). The organic layer, i.e. an emitter layer, comprises a compound given by Formula 1 or 2 ([0027]). The compound has the following structure ([0078]):

    PNG
    media_image1.png
    540
    712
    media_image1.png
    Greyscale
.
E, O, or S and the groups RA, RB1, Rc, RD, and RE are H ([0063]-[0064]). The recited group M is Pt, the recited group X1 is O, and the bond between O and Pt is a covalent bond; the recited group X2 is N. 
The recited groups Y1, Y2, Y3, Y4, Y5, Y6, Y7, Y8, and Y9 are C. The recited groups Y10 and Y11 are C. The bond between Y1 and Y10 is a double bond, the bond between Y1 and Y2 is a dingle bond, the bond between X2 and Y3 is a double bond, the bond between X2 and Y4 is a single bond, the bond between Y4 and Y5 is a double bond, the bond between Y5 and Y6 is a single bond, the bond between X3 and Y7 is a double bond, the bond between X3 and Y8 is a single bond, the bond between X4 and Y9 is a double bond, and the bond between X4 and Y11 is single bond. The bond between Y2 and Y3, the bond between Y6 and Y7, and Y8 and Y9 are single bonds.
The recited group CY1 is a C6 carbocyclic group; the recited group CY2 is a C6 carbocyclic group; and the recited group CY5 is a C3 heterocyclic group. The recited group CY4 is a C6 carbocyclic group, i.e. benzene, and the recited group X4 is C, and therefore not one of the heterocyclic groups recited for Cy4 of the present. Furthermore, the recited group X3 is N and not C as required in the present claims.  
However, the above compound is but one embodiment and attention is directed to Formula (1) of the reference ([0069]) which is given as:

    PNG
    media_image2.png
    541
    551
    media_image2.png
    Greyscale

where the recited group CY4 is given by ring D and the recited group CY3 is given by ring C. In rings C and D the groups X4 and X3 are disclosed as carbon or nitrogen ([0066]). Thus, the recited group CY3 can be benzene, i.e. the recited group X3 is C and the group CY3 is a C6 carbocyclic group.
Given that X4 can be N, ring D in the compound of the reference can be a heteroaryl as disclosed in Paragraph [0068] of the reference. The reference discloses that the term “heteroaryl” encompasses groups such as isoquinoline, i.e.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
From the above, it is clear that isoquinoline, corresponding to the recited ring CY4, is a pyridine group condensed with a benzene group.
5, CY2, CY3, and M form a 6-membered ring. The recited group X51 corresponds to the group X and is O or S. The recited integers a1, a2, a3, and a4 are zero (0).
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the light emitting layer comprising a second compound by Formula (2) as recited in the present claims.
	Jang et al discloses an organic light emitting device where the light emitting layer comprises a fluoranthene host compound in the light emitting layer and as a hole injection or hole transport material in the hole injection and/or the hole transport layer (Abstract, [0110] – Compound 27, [0116], and [0136]). The fluoranthene compound is given as ([0110] – Compound 27 ):

    PNG
    media_image4.png
    457
    336
    media_image4.png
    Greyscale

This compound corresponds to recited Formula (2), i.e.

    PNG
    media_image5.png
    73
    352
    media_image5.png
    Greyscale

where Ar11 is given by recited Formula (8-B7). Recited Formula (8B-7) has the formula:

    PNG
    media_image6.png
    186
    262
    media_image6.png
    Greyscale
,
where R809 and R806 are phenyl, i.e. unsubstituted C6 aryl group. The group R808 is given by: 
–[(L11)a11-(R11)b11]n111,
where L11 is a phenylene group, i.e. an unsubstituted C6 arylene group; R11 is a dibenzofuran group, i.e. a hole transport group; the integers a11, b11, and n11 are all one (1) The groups R801-R805, and R807 are H. 
	The reference discloses the following fluoranthene compound ([0110] – Compound 37):

    PNG
    media_image7.png
    485
    400
    media_image7.png
    Greyscale
.


    PNG
    media_image8.png
    70
    314
    media_image8.png
    Greyscale
,
where Ar21 is given by recited Formula (9-B7). Recited Formula (9B-7) has the formula:

    PNG
    media_image9.png
    164
    223
    media_image9.png
    Greyscale
,
where R909 and R906 are phenyl, i.e. unsubstituted C6 aryl group. The group R908 is given by: 
–[(L21)a21-(R21)b21]n21,
where L21 is a phenylene group, i.e. an unsubstituted C6 arylene group; R21 is a substituted pyridinyl group, i.e. an electron transport group; the integers a21, b21, and n21 are all one (1) The groups R901-R905, and R907 are H. 
The reference discloses that an organic light emitting layer comprising this fluoranthene compound has improved efficiency, low driving voltage and improved life span characteristics ([0022]).
Given that both Ma et al and Jang et al are drawn to drawn to organic light emitting device , and given that Ma et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the fluoranthene as taught by Jang et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting and hole injection and/or the hole transport layer of the organic light emitting device disclosed by Jang et al with a reasonable expectation of success. 

Regarding claim 14, the combined disclosures of Ma et al and Jang et al teach all the claim limitations as set forth above. From the discussion above, it is clear that the recited second and third compounds are different from each other.

Regarding claim 15, the combined disclosures of Ma et al and Jang et al teach all the claim limitations as set forth above. From the discussion above, it is clear that the recited second is given by recited Formula (2) and the third compound is given by recited Formula (3).

Regarding claim 16, Ma et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and a cathode, and an organic layer disposed between the anode and cathode (Abstract [0027]). The organic layer, i.e. an emitter layer, comprises a compound given by Formula 1 or 2 ([0027]). The compound has the following structure ([0078]):

    PNG
    media_image1.png
    540
    712
    media_image1.png
    Greyscale
.
E, O, or S and the groups RA, RB1, Rc, RD, and RE are H ([0063]-[0064]). The recited group M is Pt, the recited group X1 is O, and the bond between O and Pt is a covalent bond; the recited group X2 is N. 
The recited groups Y1, Y2, Y3, Y4, Y5, Y6, Y7, Y8, and Y9 are C. The recited groups Y10 and Y11 are C. The bond between Y1 and Y10 is a double bond, the bond between Y1 and Y2 is a dingle bond, the bond between X2 and Y3 is a double bond, the bond between X2 and Y4 is a single bond, the bond between Y4 and Y5 is a double bond, the bond between Y5 and Y6 is a single bond, the bond between X3 and Y7 is a double bond, the bond between X3 and Y8 is a single bond, the bond between X4 and Y9 is a double bond, and the bond between X4 and Y11 is single bond. The bond between Y2 and Y3, the bond between Y6 and Y7, and Y8 and Y9 are single bonds.
The recited group CY1 is a C6 carbocyclic group; the recited group CY2 is a C6 carbocyclic group; and the recited group CY5 is a C3 heterocyclic group. The recited group CY4 is a C6 carbocyclic group, i.e. benzene, and the recited group X4 is C, and therefore not one of the heterocyclic groups recited for Cy4 of the present. Furthermore, the recited group X3 is N and not C as required in the present claims.  
However, the above compound is but one embodiment and attention is directed to Formula (1) of the reference ([0069]) which is given as:

    PNG
    media_image2.png
    541
    551
    media_image2.png
    Greyscale

where the recited group CY4 is given by ring D and the recited group CY3 is given by ring C. In rings C and D the groups X4 and X3 are disclosed as carbon or nitrogen ([0066]). Thus, the recited group CY3 can be benzene, i.e. the recited group X3 is C and the group CY3 is a C6 carbocyclic group.
Given that X4 can be N, ring D in the compound of the reference can be a heteroaryl as disclosed in Paragraph [0068] of the reference. The reference discloses that the term “heteroaryl” encompasses groups such as isoquinoline, i.e.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
From the above, it is clear that isoquinoline, corresponding to the recited ring CY4, is a pyridine group condensed with a benzene group.
5, CY2, CY3, and M form a 6-membered ring. The recited group X51 corresponds to the group X and is O or S. The recited integers a1, a2, a3, and a4 are zero (0).
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the light emitting layer comprising a second compound by Formula (2) as recited in the present claims.
	Jang et al discloses an organic light emitting device where the light emitting layer comprising the following fluoranthene host compound (Abstract, [0110] – Compound 27 and [0136]):

    PNG
    media_image10.png
    457
    336
    media_image10.png
    Greyscale
.
This compound corresponds to recited fourth compound given by Formula (4), i.e.

    PNG
    media_image11.png
    90
    528
    media_image11.png
    Greyscale
,
where Ar111 is given by recited Formula (12B-7). Recited Formula (12B-7) has the formula:

    PNG
    media_image12.png
    254
    353
    media_image12.png
    Greyscale
,
where R1209 and R1206 are phenyl, i.e. unsubstituted C6 aryl group. The group R1208 is given by 
–[(L111)a111-(R111)b111]n111,
where L111 is a phenylene group, i.e. an unsubstituted C6 arylene group; R111 is a dibenzofuran group, i.e. a C12 heteroaryl group; the integers a111, b111, and n111 are all one (1) The groups R1201-R1205, and R1207 are H. The reference discloses that an organic light emitting layer comprising this fluoranthene compound has improved efficiency, low driving voltage and improved life span characteristics ([0022]).
Given that both Ma et al and Jang et al are drawn to organic light emitting devices comprising light emitting compounds and host compound, and given that Ma et al and Jang et al Ma et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound in the light emitting layer as taught by Jang et al, it would therefore have been obvious to one of ordinary skill in the art to include such compound in the light emitting layer in the device disclosed by Ma et al with a reasonable expectation of success.

111 is a phenylene group.

Regarding claim 19, the combined disclosures of Ma et al and Jang et al teach all the claim limitations as set forth above. As discussed above, Jang et al discloses a compound where the recited group R111 is a dibenzofuran group.

Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2016/0240800) in view of Jang et al (US 2015/0236273) and Huang et al (2015/0108449).

Regarding claim 13, Ma et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and a cathode, and an organic layer disposed between the anode and cathode (Abstract [0027]). The organic layer, i.e. an emitter layer, comprises a compound given by Formula 1 or 2 ([0027]). The compound has the following structure ([0078]):

    PNG
    media_image1.png
    540
    712
    media_image1.png
    Greyscale
.
In the above compound, the group X is NRE, O, or S and the groups RA, RB1, Rc, RD, and RE are H ([0063]-[0064]). The recited group M is Pt, the recited group X1 is O, and the bond between O and Pt is a covalent bond; the recited group X2 is N. 
The recited groups Y1, Y2, Y3, Y4, Y5, Y6, Y7, Y8, and Y9 are C. The recited groups Y10 and Y11 are C. The bond between Y1 and Y10 is a double bond, the bond between Y1 and Y2 is a dingle bond, the bond between X2 and Y3 is a double bond, the bond between X2 and Y4 is a single bond, the bond between Y4 and Y5 is a double bond, the bond between Y5 and Y6 is a single bond, the bond between X3 and Y7 is a double bond, the bond between X3 and Y8 is a single bond, the bond between X4 and Y9 is a double bond, and the bond between X4 and Y11 is single bond. The bond between Y2 and Y3, the bond between Y6 and Y7, and Y8 and Y9 are single bonds.
The recited group CY1 is a C6 carbocyclic group; the recited group CY2 is a C6 carbocyclic group; and the recited group CY5 is a C3 heterocyclic group. The recited group CY4 6 carbocyclic group, i.e. benzene, and the recited group X4 is C, and therefore not one of the heterocyclic groups recited for Cy4 of the present. Furthermore, the recited group X3 is N and not C as required in the present claims.  
However, the above compound is but one embodiment and attention is directed to Formula (1) of the reference ([0069]) which is given as:

    PNG
    media_image2.png
    541
    551
    media_image2.png
    Greyscale

where the recited group CY4 is given by ring D and the recited group CY3 is given by ring C. In rings C and D the groups X4 and X3 are disclosed as carbon or nitrogen ([0066]). Thus, the recited group CY3 can be benzene, i.e. the recited group X3 is C and the group CY3 is a C6 carbocyclic group.
Given that X4 can be N, ring D in the compound of the reference can be a heteroaryl as disclosed in Paragraph [0068] of the reference. The reference discloses that the term “heteroaryl” encompasses groups such as isoquinoline, i.e.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
From the above, it is clear that isoquinoline, corresponding to the recited ring CY4, is a pyridine group condensed with a benzene group.
From the discussion above, the recited groups CY5, CY2, CY3, and M form a 6-membered ring. The recited group X51 corresponds to the group X and is O or S. The recited integers a1, a2, a3, and a4 are zero (0).
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the light emitting layer comprising a fourth compound given by Formula (4) as recited in the present claims.
	Jang et al discloses an organic light emitting device where the light emitting layer comprising the following fluoranthene host compound (Abstract, [0110] – Compound 27 and [0136]):

    PNG
    media_image10.png
    457
    336
    media_image10.png
    Greyscale
.


    PNG
    media_image13.png
    72
    353
    media_image13.png
    Greyscale
,
where Ar11 is given by recited Formula (8B-7). Recited Formula (8B-7) has the formula:

    PNG
    media_image14.png
    160
    236
    media_image14.png
    Greyscale
,
where R809 and R806 are phenyl, i.e. unsubstituted C6 aryl group. The group R808 is given by:
–[(L11)a11-(R11)b11]n11,
where L11 is a phenylene group, i.e. an unsubstituted C6 arylene group; R111 is a dibenzofuran group, i.e. a hole transporting group; the integers a11, b11, and n11 are all one (1) The groups R801-R805, and R807 are H. The reference discloses that an organic light emitting layer comprising this fluoranthene compound has improved efficiency, low driving voltage and improved life span characteristics ([0022]).
Given that both Ma et al and Jang et al are drawn to organic light emitting devices comprising light emitting compounds and host compound, and given that Ma et al and Jang et al Ma et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound in the light emitting layer as taught by Jang et al, it would therefore have been obvious to one of ordinary skill in the art to include such compound in the light emitting layer in the device disclosed by Ma et al with a reasonable expectation of success.

Huang et al discloses an organic light emitting device where the light emitting layer comprises the following fluoranthene host compound (Abstract, Page 4 – Compound 15):

    PNG
    media_image15.png
    377
    375
    media_image15.png
    Greyscale
.
This compound corresponds to recited second compound given by Formula (3), i.e.

    PNG
    media_image16.png
    58
    298
    media_image16.png
    Greyscale

where Ar21 is given by recited Formula (9B-7). Recited Formula (9B-7) has the formula:

    PNG
    media_image17.png
    168
    231
    media_image17.png
    Greyscale
,
where R909 and R906 are phenyl, i.e. unsubstituted C6 aryl group. The group R908 is given by 
–[(L21)a21-(R21)b21]n21,
21 is a phenylene group, i.e. an unsubstituted C6 arylene group. The group R21 is a pyridine group, i.e. an electron transporting group; the integers b21 is two (2); and the integers a21, and n21 are all one (1). The groups R1201-R1205, and R1207 are H. The reference discloses that an organic light emitting layer comprising this fluoranthene compound increases the number of electrons in the light emitting layer and the efficiency of the organic light emitting device (Abstract).
Given that both Ma et al and Huang et al are drawn to organic light emitting devices comprising light emitting compounds and host compound, and given that Ma et al and Jang et al Ma et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound in the light emitting layer as taught by Huang et al, it would therefore have been obvious to one of ordinary skill in the art to include such compound in the light emitting layer in the device disclosed by Ma et al with a reasonable expectation of success.

Regarding claim 14, the combined disclosures of Ma et al, Jang et al, and Huang et al teach all the claim limitations as set forth above. From the discussion above, it is clear that the recited second and third compounds are different.

Regarding claim 15, the combined disclosures of Ma et al, Jang et al, and Huang et al teach all the claim limitations as set forth above. From the discussion above, it is clear that the recited second compound is given by Formula (2) and third compound is given by Formula (3).



    PNG
    media_image1.png
    540
    712
    media_image1.png
    Greyscale
.
In the above compound, the group X is NRE, O, or S and the groups RA, RB1, Rc, RD, and RE are H ([0063]-[0064]). The recited group M is Pt, the recited group X1 is O, and the bond between O and Pt is a covalent bond; the recited group X2 is N. 
The recited groups Y1, Y2, Y3, Y4, Y5, Y6, Y7, Y8, and Y9 are C. The recited groups Y10 and Y11 are C. The bond between Y1 and Y10 is a double bond, the bond between Y1 and Y2 is a dingle bond, the bond between X2 and Y3 is a double bond, the bond between X2 and Y4 is a single bond, the bond between Y4 and Y5 is a double bond, the bond between Y5 and Y6 is a single bond, the bond between X3 and Y7 is a double bond, the bond between X3 and Y8 is a 4 and Y9 is a double bond, and the bond between X4 and Y11 is single bond. The bond between Y2 and Y3, the bond between Y6 and Y7, and Y8 and Y9 are single bonds.
The recited group CY1 is a C6 carbocyclic group; the recited group CY2 is a C6 carbocyclic group; and the recited group CY5 is a C3 heterocyclic group. The recited group CY4 is a C6 carbocyclic group, i.e. benzene, and the recited group X4 is C, and therefore not one of the heterocyclic groups recited for Cy4 of the present. Furthermore, the recited group X3 is N and not C as required in the present claims.  
However, the above compound is but one embodiment and attention is directed to Formula (1) of the reference ([0069]) which is given as:

    PNG
    media_image2.png
    541
    551
    media_image2.png
    Greyscale

where the recited group CY4 is given by ring D and the recited group CY3 is given by ring C. In rings C and D the groups X4 and X3 are disclosed as carbon or nitrogen ([0066]). Thus, the recited group CY3 can be benzene, i.e. the recited group X3 is C and the group CY3 is a C6 carbocyclic group.
4 can be N, ring D in the compound of the reference can be a heteroaryl as disclosed in Paragraph [0068] of the reference. The reference discloses that the term “heteroaryl” encompasses groups such as isoquinoline, i.e.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
From the above, it is clear that isoquinoline, corresponding to the recited ring CY4, is a pyridine group condensed with a benzene group.
From the discussion above, the recited groups CY5, CY2, CY3, and M form a 6-membered ring. The recited group X51 corresponds to the group X and is O or S. The recited integers a1, a2, a3, and a4 are zero (0).
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the light emitting layer comprising a fourth compound given by Formula (4) as recited in the present claims.
	Jang et al discloses an organic light emitting device where the light emitting layer comprising the following fluoranthene host compound (Abstract, [0110] – Compound 27 and [0136]):

    PNG
    media_image10.png
    457
    336
    media_image10.png
    Greyscale
.
This compound corresponds to the recited fourth compound given by Formula (4), i.e.

    PNG
    media_image11.png
    90
    528
    media_image11.png
    Greyscale
,
where Ar111 is given by recited Formula (12B-7). Recited Formula (12B-7) has the formula:

    PNG
    media_image12.png
    254
    353
    media_image12.png
    Greyscale
,
where R1209 and R1206 are phenyl, i.e. unsubstituted C6 aryl group. The group R1208 is given by 
–[(L111)a111-(R111)b111]n111,
where L111 is a phenylene group, i.e. an unsubstituted C6 arylene group; R111 is a dibenzofuran group, i.e. a C12 heteroaryl group; the integers a111, b111, and n111 are all one (1) The groups R1201-R1205, and R1207 are H. The reference discloses that an organic light emitting layer 
Given that both Ma et al and Jang et al are drawn to organic light emitting devices comprising light emitting compounds and host compound, and given that Ma et al and Jang et al Ma et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound in the light emitting layer as taught by Jang et al, it would therefore have been obvious to one of ordinary skill in the art to include such compound in the light emitting layer in the device disclosed by Ma et al with a reasonable expectation of success.
	The combined disclosures of Ma et al and Jang et al teach all the claim limitations as set forth above. However, Jang et al does not disclose that the light emitting layer comprises a fifth compound given Formula (4) as recited in the present claims.
	Huang et al discloses an organic light emitting device where the light emitting layer comprises the following fluoranthene host compound (Abstract, Page 7 – Compound 34):

    PNG
    media_image18.png
    377
    525
    media_image18.png
    Greyscale

where Ar111 is given by recited Formula (12B-7). Recited Formula (12B-7) has the formula:

    PNG
    media_image12.png
    254
    353
    media_image12.png
    Greyscale
,
where R1209 and R1206 are phenyl, i.e. unsubstituted C6 aryl group. The group R1208 is given by 
–[(L111)a111-(R111)b111]n111,
where L111 is a phenylene group, i.e. an unsubstituted C6 arylene group. The group R111 is a carbazole group, i.e. a C12 heteroaryl group; the integers a111, b111, and n111 are all one (1). The groups R1201-R1205, and R1207 are H. The reference discloses that an organic light emitting layer comprising this fluoranthene compound increases the number of electrons in the light emitting layer and the efficiency of the organic light emitting device (Abstract).
Given that both Ma et al and Huang et al are drawn to organic light emitting devices comprising light emitting compounds and host compound, and given that Ma et al and Jang et al Ma et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound in the light emitting layer as taught by Huang et al, it would therefore have been obvious to one of ordinary skill in the art to include such compound in the light emitting layer in the device disclosed by Ma et al with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 0/19/2021 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767